 In the Mattel of GRAHAM MILL & ELEVATOR COMPANYumdUNITEDGRAIN PROCESSORS, A -LOCAL FEDERAL UNION OF THE AMERICAN FED-ERATION OF GRAIN PROCESSORS, AFFILIATED WITH THE AMERICAN FED-ERATION OF LABORCase No R-3691AMENDMENT TO DIRECTION OF ELECTIONJuly 7, 194On May 12, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled pi oceeding 1The Boaid, having been advised by the Regional Director that fur-ther time within which to hold the election is necessary, herebyamends its Direction of Election by sticking therefrom the words "butnot later than thirty (30) days from the date of this Direction ofElection," and substituting therefor the words "at such time as theBoard may hereafter direct "CHAIRMAN MILL IS took no part in the consideration of the aboveAmendment to Direction of Election.140 N L R B 128942NLRB,No30107